Citation Nr: 1637803	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-49 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability, to include major depressive disorder.

2.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and posttraumatic stress disorder (PTSD) based on military sexual trauma (MST), to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty for training from February 1990 to June 1990, and active service from December 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2014, the Board remanded the issue of whether new and material evidence had been received so that appropriate notice could be sent to the Veteran in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  Such notice was sent to the Veteran in May 2014.  As such, the RO complied with the Board's prior remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its prior remand, the Board expanded the claim to include all diagnosed psychiatric disabilities in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Evidence received since the Board's remand now shows that the Veteran has been diagnosed with PTSD.  In turn, the issue on appeal has been characterized as set forth on the front page of this decision.  

The Board also observes that additional medical evidence has been associated with the record that has not been reviewed by the RO.  Nevertheless, as the Board determines herein to reopen the claim and remand it for further development, there is no prejudice to the Veteran in proceeding with this decision.  The RO will have the opportunity to consider this evidence on remand.   

The issue of entitlement to service connection for irritable bowel syndrome has been raised by the record in a September 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The reopened issue of entitlement to service connection for an acquired psychiatric disability on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in April 2007, the Board denied service connection for mood swings, diagnosed as depressive disorder.

2.  The additional evidence received since the April 2007 Board decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The April 2007 Board decision that denied service connection for mood swings, diagnosed as depressive disorder, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.110 (2015).

2.  The additional evidence received since the April 2007 Board decision is new and material, and the claim for service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The Veteran is seeking to reopen her claim for service connection for an acquired psychiatric disability.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

VA regulations also provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO initially denied the issue of service connection for mood swings in an April 2002 rating decision.  The Veteran appealed this determination to the Board, which denied the claims in a an April 2007 decision.  As the Chairman did not order reconsideration of the Board's decision, and no other exception to finality is applicable, the Board's April 2007 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

At the time of the April 2007 decision, the evidence of record consisted of service treatment and personnel records, VA and private clinical records, an October 2002 VA examination report, statements by the Veteran, and March 2004 Board hearing testimony.  Based on such evidence, the Board denied service connection for mood swings, diagnosed as depressive disorder and cyclothymia, as there was no medical evidence of such disorders in the Veteran's service treatment records and her psychiatric symptoms did not manifest until years after her discharge.      

Since the April 2007 Board decision, additional evidence has been associated with the record, including private treatment records, VA treatment records, statements by the Veteran, statements from friends and family describing her symptoms, a June 2014 private opinion, a November 2014 VA PTSD examination, and an August 2015 Private Disability Benefits Questionnaire (DBQ) for a mental disorder.  

In pertinent part, the June 2014 private opinion prepared by a licensed social worker provided that she had been treating the Veteran for major depressive disorder and PTSD, indicating that the Veteran's issues can be traced back to her time while serving in the military.  The examiner also indicated that the Veteran suffered from multiple physical ailments (migraines, chronic fatigue) that are often stress induced.  Moreover, the August 2015 opinion stated that the Veteran had PTSD due to in-service MST.  

As these medical opinions were not associated with the record at the time of the prior Board decision, they are considered new; and the newly received evidence relates to the unestablished fact of whether the Veteran has an acquired psychiatric disorder that may be related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and posttraumatic stress disorder (PTSD) based on military sexual trauma (MST), to include as secondary to service-connected disabilities, is reopened; the appeal is granted to this extent only.



REMAND

In light of reopening the claim for an acquired psychiatric disability, the Board finds that further development is necessary before deciding the claim on the merits.   

The Veteran asserts that she has a psychiatric disorder due to her active service.  Importantly, she has asserted that she was raped in January 1991.  Prior to her period of active service, a January 1990 report of medical history showed that the Veteran reported a history of depression or excessive worry.  However, her contemporaneous service examination and remaining service treatment records are silent with respect to any other complaints associated with or diagnosis of an acquired psychiatric disorder. 

As discussed above, in support of her claim, the Veteran submitted June 2014 and August 2015 private opinions.  Nevertheless, as these opinions were not based on review of the record and do not offer any sort of rationale, they are insufficient to support an award of service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008). 

The Board also notes that the Veteran was afforded a VA PTSD examination in November 2014.  The examiner diagnosed PTSD, but found that the diagnosis was due to the stressor of childhood abuse.  Further, the examiner found that the Veteran did not have PTSD due to her claimed sexual assault as there were no markers found in the medical records to substantiate the event.  However, the examiner did not consider the subsequent private opinion and additional clinical records documenting reporting the of the rape to the Veteran's private doctor in 2005.  The examiner also diagnosed unspecified depressive disorder, but failed to provide any sort of etiological opinion.  

Moreover, the Board notes that, according to the special provisions of 38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives concerning the alleged military sexual trauma (MST) to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.  That is to say, in these types of cases there is an exception to the general rule announced in Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996), that after-the-fact medical nexus evidence cannot, as a matter of law, corroborate the occurrence of a noncombat stressor in service.  Indeed it can when, as here, the claim is predicated, in part, on MST.  See Patton v. West, 12 Vet. App. 272, 277 (1999); YR v. West, 11 Vet. App. 393, 398-99 (1998).  In light of the above and given the conflicting medical opinions, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of any currently diagnosed acquired psychiatric disorder.

The Board also notes that as no psychiatric disorder was shown upon entrance into active service, the Veteran is presumed to have been in sound condition with respect to any psychiatric disability.  See 38 U.S.C.A. § 1111.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A.  § 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  However, in this case, in light of the Veteran's January 1990 report of medical history showing a history of depression and excessive worry and the VA examiner's finding that her PTSD is due to childhood abuse, the Board finds that the VA examiner should also opine whether the Veteran had a pre-existing psychiatric disability that was aggravated by service. 

Further, importantly, given the June 2014 private opinion indicating that the Veteran's psychiatric disorder is associated with her service-connected migraine headaches and fatigue.  The Board finds that the VA examination should also address whether the Veteran has a psychiatric disorder that is proximately due to or aggravated by her service-connected disabilities.  38 C.F.R. § 3.310 (a) and (b) (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Additionally, as the Veteran is asserting PTSD due to MST, the provisions of 38 C.F.R. § 3.304(f)(5) regarding claims based on personal assault and the method of developing such claims are applicable.  Based on review of the record, it does not appear that she has been sent notice of the amended provisions of 38 C.F.R. § 3.304(f)(5).  This regulation is specifically germane to the development and adjudication of this claim as it involves the standard of proof and the type of evidence necessary to substantiate a claim of service connection for PTSD based on personal assault.  VA is required to give the veteran notification that evidence from sources other than the veteran's service records or evidence of behavior changes may be considered credible supporting evidence of an in service stressor.  See 38 C.F.R. § 3.304(f)(5).  Thus, the AOJ should provide notice of the types of evidence which may be considered in a personal assault claim under 38 C.F.R. § 3.304(f)(5).   

In association with this claim, the Veteran identified numerous private treatment records.  It appears that the AOJ has requested all such records or they have been submitted by the Veteran.  Importantly, the record shows that the Veteran receives private psychiatric treatment from Osman Clinic and Associates and the most recent records submitted by the Veteran date to October 2014.  In light of the need to remand, the AOJ should take appropriate steps, including contacting the Veteran and obtaining any necessary authorization, to obtain any additional pertinent private treatment records not already of record.  

Lastly, it appears that the Veteran receives continuing treatment at VA.  The Veteran's electronic record contains VA treatment records dated from May 2012.   However, more recent VA treatment records may also exist.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records from May 2012 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with notice of the types of evidence which may be considered in a personal assault claim under 38 C.F.R. § 3.304(f)(5).

2.  Appropriate action should be taken, including contacting the Veteran and obtaining any necessary authorization, to obtain any additional pertinent private treatment records not already of record, to specifically include any additional records from Osman Clinic and Associates dated from October 2014.  If the Veteran responds, all reasonable attempts should be made to obtain such records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

3.  Obtain updated VA treatment records dated from May 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
 
4.  After completing the above development and all outstanding records has been associated with the electronic record, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of her acquired psychiatric disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

A)  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it. 79 Fed. Reg. 45094 (Aug. 4, 2014).)  

B)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of her in-service MST that occurred in January 1991. 

C)  With respect to any diagnosed acquired psychiatric disability, the examiner should offer an opinion on the following: (1) whether the disability clearly and unmistakably existed prior to service entrance, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service.

D)  For each acquired psychiatric disability other than PTSD found not to have clearly and unmistakably existed prior to service, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disorder is a) related to the Veteran's military service; b) proximately due to, or caused by, the Veteran's service-connected disabilities; or c) aggravated by the Veteran's service-connected disabilities.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided. The examiner must consider the Veteran's lay statements describing her in-service experiences and the onset and continuity of psychiatric symptomatology.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated on the merits based on the entirety of the evidence, to specifically include all evidence received since the September 2014 supplemental statement of the case.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


